Citation Nr: 0924713	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from December 1942 to 
January 1946 and from September 1950 to January 1951.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction remains with the RO in Buffalo, New 
York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  A hearing loss disability was not manifested in service 
or within the Veteran's first post service year; and a 
preponderance of the evidence is against a finding that his 
bilateral hearing loss disability is related to his service. 

3.  Tinnitus was not manifested in service and the 
preponderance of the evidence is against a finding that such 
disability is related to his service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008). 

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2007 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims. The letter also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with the requirements of Dingess/Hartman.  The 
November 2007 RO rating decision reflects the initial 
adjudication of the claims for service connection on appeal.  
Hence, the May 2007 letter-which meets all four of 
Pelegrini's content of notice requirement-also meets the 
VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, an April 2007 private medical opinion, and the 
reports of October 2007, February 2008, April 2008 and May 
2008 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran as well as by his representative, on 
his behalf.  While the Veteran's representative asserts that 
because an August 1950 letter from the Department of the Army 
indicates that the Veteran's medical records were lost not 
all of the Veteran's service treatment records are associated 
with the claims file, the Board disagrees.  In this regard, 
the August 1950 letter from the Department of the Army only 
states that no records of medical treatment overseas were 
found, noting that there were records showing that the 
Veteran reported for sick call for various days with no 
notation of diagnosis or treatment shows in the records.  
Subsequent to this letter, in May 1951, the RO advised the 
Veteran that additional service records were received and 
associated with the claims file.  The Board has reviewed the 
service treatment records associated with the claims file and 
finds that there is no indication that any additional service 
treatment records are outstanding. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

Initially, the Board notes that the Veteran's January 1946 
and January 1951 separation examination reports indicate 
normal bilateral hearing, with a result of 15/15 for both 
ears using whispered voice tests.  While the January 1946 
separation report notes that the Veteran did experience a 
right ear infection while in service, there were no 
abnormalities of the ears at discharge and there were no 
complaints or findings pertaining to hearing loss or 
tinnitus.  

An October 1947 VA examination report reflects that the 
Veteran complained of clogged ears with buzzing and itching.  
Hearing acuity of both ears was 20/20 (after syringing of 
impacted cerumen).  The diagnoses were bilateral impacted 
cerumen (removed by syringing), bilateral chronic external 
otitis mild, and bilateral retraction of ear drums.  There 
was no diagnosis of bilateral hearing loss or tinnitus.   

In a December 1949 letter, S. V. C., M.D., stated that the 
Veteran had been under his care since his discharge from 
service for chronic fungus infection of the ears.  At the 
last examination the ears were clear.  He was periodically 
troubled with itching and burning of the ears and excessive 
accumulation of cerumen.  There was no complaints, findings 
or diagnosis of bilateral hearing loss or tinnitus.

A May 1950 VA examination report shows that the Veteran's 
ears were free of infections and pure tone audiogram showed 
normal hearing bilaterally.  There were no complaints, 
findings, or diagnoses of tinnitus..

In a September 2003 private medical record, S. A., M.D., 
noted that on physical examination the Veteran's head, eyes, 
ears, nose, and throat were unremarkable.  It was noted that 
the Veteran was hard of hearing.  However, there are no 
complaints, findings, or diagnosis of bilateral hearing loss 
or tinnitus.

VA audiology records from December 2003 and July 2005 reflect 
that the Veteran has had hearing aids since April 2002 and 
that he has bilateral sensorineural hearing loss.  

In a July 2005 VA audiology record, the Veteran reported 
military noise exposure and thirty years occupational noise 
exposure without the use of hearing protection while working 
for the Buffalo street department.  The Veteran also reported 
constant bilateral tinnitus of a few months' durations.  He 
does not know the origin of the tinnitus.   

A June 2006 VA audiology record reflects that the Veteran 
denied tinnitus.  

In an April 2007 letter, Dr. A. stated that the Veteran has 
had ringing in the ears and hearing problems since being in 
the military.  He noted that while in the military, the 
Veteran worked with Diesel generators and was exposed to 
propeller aircraft noise.  Dr. A. felt that this exposure to 
this type of work while in the military is related to the 
Veteran's ear problems now.  

A May 2007 VA medical record reflects that the Veteran had a 
history of hearing impairment with ringing in his ears since 
being in the military while he worked with diesel generators 
and was exposed to propeller aircraft noise.  The VA 
physician opined that this exposure while in the military may 
be related to the Veteran's ear problems that he has at this 
time.  

An October 2007 VA audiology examination report reflects that 
the Veteran denied tinnitus at that time.  Audiometric 
testing was performed and revealed that pure tone decibel 
thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
70
75
LEFT
50
60
70
70
80

The Veteran's speech discrimination score on the Maryland CNC 
word list was 86 percent in the right ear and 84 percent in 
the left ear.  The diagnosis was bilateral moderate-severe 
sensorineural hearing loss.  The VA examiner opined that it 
was not at least as likely as not that the Veteran's hearing 
loss was due to military noise exposure.  He noted that 
testing in May 1950 showed normal hearing bilaterally.  A 
documented hearing loss was not seen until April 2002.  
Further, the Veteran has a long history of occupational noise 
exposure as a civilian and stated that no hearing protection 
was used during his years of work around heavy machinery.  
The VA examiner also opined that it was not at least as 
likely as not that the Veteran's hearing loss was due to ear 
infections he experience while in service.  No abnormalities 
of the ears or ear infections were noted at discharge.  A May 
1950 examination showed the ears to be free of infections and 
pure tone audiogram showed normal hearing bilaterally.  The 
Veteran's present hearing loss is sensorineural.  Impendence 
testing showed normal middle ear function.  This type of 
hearing loss is not consistent with hearing loss due to 
infection of either the middle ear or external ear canal.  

A February 2008 VA audiology examination report reflects that 
the claims file was reviewed.  The Veteran reported four 
years of military noise exposure while a flight engineer.  He 
reported thirty years of civilian noise exposure while 
employed as an equipment operator, truck driver and a 
supervisor.  The Veteran claimed a predominately right ear, 
constant, medium pitch, and loud volume tinnitus.  He was not 
able to be specific as to the onset, but indicated that it 
was longstanding.  The VA examiner opined that it was not as 
least as likely as not that the Veteran's present hearing 
loss was related to military noise exposure, noting that the 
Veteran demonstrated normal hearing in 1946, 1950, and 1951. 
The VA examiner also opined that it is not as least as likely 
as not that the tinnitus is related to military noise 
exposure.  The VA examiner commented that a review of the 
Veteran's records indicate inconsistent reporting of the 
tinnitus, noting that in 2005 the Veteran reported constant 
tinnitus of a few months duration and in 2006 and 2007 he 
denied tinnitus.  

An April 2008 VA audiology examination report and a May 2008 
VA ear disease examination report each reflect that the 
claims file was reviewed.  It was noted that the Veteran's 
chief complaints was difficulty hearing.  The Veteran 
reported exposure to noise in the form of engine noise, 
helicopters, and generators during his first period of 
military service.  The Veteran reported a positive history of 
occupational noise exposure as a civilian, while employed in 
the street department for over thirty years.  He reported 
work with truck driving, equipment operating, snow plows, 
garbage trucks, and high lift trucks.  The Veteran reported 
bilateral constant tinnitus that began while in the service. 
Tinnitus is worse in the right ear.   
The VA examiners opined that it was not at least as likely as 
not that the Veteran's bilateral hearing loss was due to 
military noise exposure.  The basis for their opinions was 
that the Veteran's hearing was judged to normal at 
separation, pure tone testing in May 1950 showed normal 
hearing bilaterally, a documented hearing loss was not seen 
until April 2002, and the Veteran had a long history of 
occupational noise exposure as a civilian.  They also opined 
that it was not at least as likely as not that the Veteran's 
bilateral hearing loss was due to ear infections he 
experience while in service.  The basis for their opinion was 
that no abnormalities of the ears was noted at discharge.  
The May 1950 VA examination showed the Veteran's ears to be 
fee of infections and showed hearing to be normal 
bilaterally.  In addition, the Veteran's current hearing loss 
is sensorineural.  Impudence testing showed normal middle ear 
function.  This type of hearing loss was not consistent with 
hearing loss due to infection.  

In addition, the VA examiners each opined that it is not at 
least as likely as not that the tinnitus the Veteran reports 
is due to military noise exposure or the result of any ear 
infection he experienced while in the service.  The VA 
examiner commented that a review of the records shows 
inconsistent reports of tinnitus.  In addition, there is no 
mention of tinnitus in the claims file until 2002, where the 
Veteran denied tinnitus in either ear, which is over sixty 
years after military discharge.  

III.  Analysis

The Veteran contends that he has hearing loss and tinnitus 
related to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after  
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West  
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a Veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board notes that the Veteran's January 1946 
and January 1951 separation examination reports indicate 
normal bilateral hearing, with a result of 15/15 for both 
ears using whispered voice tests.  While the January 1946 
separation report notes that the Veteran did experience a 
right ear infection while in service, there were no 
abnormalities of the ears at discharge and there were no 
complaints or findings pertaining to hearing loss.  

However, the absence of in-service evidence of hearing loss 
or tinnitus is not fatal to a claim for service connection.  
See Ledford  v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service  connection for hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993). 

In this case, the evidence clearly establishes that the 
Veteran has bilateral sensorineural hearing loss and 
tinnitus.  The question that remains is whether such  
disabilities are related to his military service.  

In the instant case, the Board finds that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for hearing loss and tinnitus.

The Board acknowledges that the Veteran's account of his 
inservice noise exposure.  However, there is no indication of 
any hearing problems, to include tinnitus, in his STRs.  His 
hearing was found to be 15/15 on whispered voice testing 
conducted as part of each of his separation examinations.

The Board also notes that there is no competent medical 
evidence on file of either a hearing loss disability, as 
defined by 38 C.F.R. § 3.385, until an October 2007 VA 
medical examination, or tinnitus until a July 2005 VA 
audiology record, more than  50 years after the Veteran's 
separation from his second period of active service.  The 
Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and  medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the  
existence of an alleged fact). 

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another. Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  As true with any piece of evidence, the 
credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators. Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993)

After review of the medical opinions, the Board finds the 
conclusions in the April and May 2008 VA examination reports 
more probative than those in Dr. A.'s April 2007 letter and 
the May 2007 VA medical record.  

In regards to Dr. A.'s April 2007 opinion and the VA 
physician's May 2007 opinion, neither physician indicated 
that the claims file or any pertinent medical records were 
reviewed.  Furthermore, there is no indication that either 
physician considered the Veteran's significant post-service 
noise exposure when providing their opinion.  Such 
conclusions clearly were not based on a review of the claims 
file or consideration of the Veteran's report of his history 
of occupational noise exposure while employed in the street 
department for over thirty years, to include his work with 
truck driving, equipment operating, snow plows, garbage 
trucks, and high lift trucks.  The Board notes that, in 
assessing evidence such as medical opinions, the failure of 
the physician to provide a clearly articulated basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Specific to the May 2007 
VA physician's opinion, the Board notes that he provides the 
opinion that the Veteran's noise exposure in service "may 
be" related to the ear problems he has at this time.  The 
Board finds that the VA doctor's statement lacks probative 
value because it is an opinion of mere possibility and not 
probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis also implied "may or may not" and was 
deemed speculative).

On the other hand, the Board finds that the April and May 
2008 VA medical opinion is persuasive and assigns them great 
probative weight, especially in view of the October 2007 
opinion which is also similar.  The opinions were rendered by 
separate medical professionals who examined the Veteran and 
performed a complete review of the Veteran's claims folder.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, 
these opinions specifically addressed the pertinent evidence 
of record, as well as the Veteran's contentions, to include 
his post-service noise exposure as well as in service ear 
infections.  Furthermore, the rationale underlying their 
opinions are reasonable and supported by the objective 
record. Additionally, in arriving at their conclusions, the 
VA examiners were unequivocal in their opinions that the 
Veteran's bilateral hearing loss and tinnitus were not 
related to service, to include ear infections noted in 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

The Board notes that the Court has determined that, for 
tinnitus, the Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, in this case, the 
Veteran has failed to provide evidence of continuity of 
symptomatology.  In this regard, the first evidence of 
tinnitus was not until July 2005.  Further, each of the VA 
examiners, after reviewing the claims file, opined that it 
was not as least as likely as not that the etiology of the 
tinnitus was related to military noise exposure.  Thus, the 
most probative medical opinion evidence on the medical nexus 
questions weighs against the claim.

In adjudicating each claim, the Board has, along with the 
objective evidence, considered the Veteran's written 
assertions, as well as those advanced by his representative, 
on his behalf; however, none of this evidence provides a 
basis for allowance of either claim.  As indicated above, 
these claims turn on the matter of whether there exists a 
nexus between current disability and service, a matter within 
the province of trained professionals.  See Jones v. Brown, 7  
Vet. App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124,  
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492  
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186  
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value. 

Under these circumstances, the Board concludes that the 
claims for service connection for bilateral hearing loss and 
for tinnitus must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


